Citation Nr: 0801173	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-33 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested 
or caused by vasovagal syncope.  


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1998 to April 
1999, from April 2000 to September 2000, and from February 
2003 to June 2003.  The veteran also served in the reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran has a current disability manifested or caused by 
vasovagal syncope.


CONCLUSION OF LAW

The criteria for service connection for a disability 
manifested or caused by vasovagal syncope have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA notice and duty to assist letter dated in May 2004 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the veteran should 
provide; and, it informed the veteran that it was her 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the veteran to send in any evidence in the veteran's 
possession that pertains to the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  A February 
2007 letter informed the veteran of disability evaluations 
and effective dates, and while this letter post-dated the 
original adjudication of this claim, service connection for 
the claimed disabilities is being denied, and as such, no 
effective date or rating percentage will be assigned.  The 
Board this finds that there can be no possibility of any 
prejudice to the veteran under the holding in Dingess, supra.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, a 
VA examination report, and lay statements have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.   

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection for Vasovagal Syncope

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

The veteran contends that she is entitled to service 
connection for vasovagal syncope.  Service medical records 
confirm that the veteran fainted in May 2000 while running.  
She was taken to Smyrna Medical Center, where she complained 
of sharp, stabbing chest pain.  The veteran was diagnosed 
with dehydration.  In November 2000 the veteran's private 
physician submitted a letter stating that the veteran had 
syncopal episodes during strenuous exertion.  In April 2001, 
this physician wrote that the veteran's condition remained 
the same and that she should refrain from running.  In August 
2001, the State Medical Review Board found that the veteran 
had vasovagal syncope, recommended that she walk rather than 
run, and declared her fit for duty with a permanent profile.  
The veteran's service medical records contain notations 
regarding her syncopal episode in May 2000 and her diagnosis 
of vasovagal syncope.  However, no further syncopal episodes 
are reported in these records. 

Upon VA examination in June 2004, the veteran stated that she 
has a history of at least two episodes of vasovagal syncope 
which occurred with running when she was dehydrated.  The 
veteran reported that she has not had any further episodes of 
syncope since leaving the military.  The veteran further 
stated that she had not had a syncopal episode in the past 18 
months.  The veteran denied any chest pain and stated that 
she was as active as she would like to be without having any 
symptoms of cardiac disease.  

While the veteran states in her February 2005 notice of 
disagreement that she experiences chest pain upon exertion 
and that she fears the prospect of passing out, she does not 
report any instances of vasovagal syncope.  The veteran, as a 
lay person, is competent to provide evidence regarding 
symptomatology, but she is not competent to provide evidence 
determining the etiology or clinical severity of a medical 
disability; the Board must rely upon the conclusions of 
medical experts regarding etiology and clinical severity.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this case, there is no post-service medical evidence 
showing that the veteran has experienced any symptoms 
associated with vasovagal syncope, or that she has a 
disability manifested or caused by vasovagal syncope.  
Although the veteran reported having an episode of dizziness 
18 months prior to the April 2004 exam, this episode has not 
been objectively substantiated, and no diagnosis of 
disability was rendered in connection with any such 
complaint.  In short, the Board finds that the medical 
evidence in this case demonstrates that the veteran does not 
have a current disability of vasovagal syncope.  In the 
absence of proof of a present disability, her claim of 
service connection for vasovagal syncope cannot be granted.  
See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation).
 
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for vasovagal syncope is 
not warranted.


ORDER

Service connection for vasovagal syncope is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


